Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/72020 have been fully considered but they are not persuasive. 
It is stated on page 11 of the remarks filed, acknowledge the prior art Bae teaches the bonded device structure as claimed using a ACF.   Shinohara is acknowledged to teach ACF sheets for using with device structures, such as taught in Bae, which have a diamond shaped conductive particle layout which is the same as the invention.  Applicant’s state that this as applied in the previous rejections “is not denied”.

It is argued the distinguishing feature is merely the orientation of the diamond shaped arrangement of conductive particles in the ACF relative to the pad[s].  . 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The language “wherein the pad portion includes a first  is not clear.  
As the limitation is presented the lateral side of the pad and the y-axis are to be parallel, yet make a angle greater than zero.  This does not make sense.  If the two are parallel then the pad shape is a rectangle. As defined by the previous limitation of the claim can only read upon the central pad as shown in the applicant’s figure 4, as the lateral sides of the pad are parallel with the y axis.  All other pads do not fit this description.    
With a angle greater than zero, the shape would be the pads that are a rhrombus shape, but the lateral sides are not parallel with the y axes. 
It is unclear which pad shape the language is trying to encompass. For purpose of examination, merely the central pad is considered the shape being claimed.  
Note, that the difference between the two possible pad shapes is not understood to produce any unexpected result.  Note the Applicant’s figures demonstrate the center pad having a rectangular shape while the other pads have the shape having a angle greater than zero (i.e. rhombus).  The claimed orientation angle is described and claimed relative the the y-access which is independent from the lateral sides of the pads.  As such, this limitation is not understood to produce any unexpected results from this change in shape of the pad, as all the same results and benefits are understood with both the center pad and peripheral pads.  Note Bae teaches the same pad shapes and arrangements.  Shinohara teaches merely the rectangular pad identical to the applicant’s center pad.  




Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first pad" in the claim upon a first usage of “first pad”.  There is insufficient antecedent basis for this limitation in the claim.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “particular angle” with respect to the first pad which has a lateral side which is parallel to the y-axiss must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 







    PNG
    media_image1.png
    1030
    1338
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2014/0321088 A1) in view of Shinohara (US 2016/0270225 A1).

    PNG
    media_image2.png
    623
    407
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    381
    281
    media_image3.png
    Greyscale

Regarding claim 1, Bae discloses a display device comprising: 
a display panel [110] including a display region and a pad region disposed in a periphery of the display region, wherein the display  panel further includes a pad portion disposed in the pad region (Bae figs. 1 &2), wherein the display [110] panel further includes a short side extending in a first direction and a long side extending in a second direction intersecting the first direction (Bae figs. 1 &2 – rectangle shape shown in figure),

    PNG
    media_image4.png
    575
    582
    media_image4.png
    Greyscale

a circuit substrate [120]  overlapping the pad portion (Bae figs. 2);  wherein the circuit substrate includes a connection electrode portion, the connection electrode portion including a connection electrode [OPD] overlapping the [sic] first pad [IPD];and 
an anisotropic conductive film [130] interposed between the pad portion and the circuit substrate (Bae figs. 2) and establishing an electrical connection between the first pad and the connection electrode (Bae figs. 1 &2);  
 o (Bae figs. 1-8B);   

    PNG
    media_image5.png
    469
    464
    media_image5.png
    Greyscale

wherein the anisotropic conductive film includes a plurality of conductive particles (Bae ¶49). 
Bae is merely silent upon the specific layout of the conductive particles of a ACF film.  The claimed layout of “wherein the plurality of conductive particles are disposed at vertices of an imaginary quadrangle having a length of a first diagonal line shorter than a length of a second diagonal line when viewed from above, wherein the second diagonal line and the Y axis form a second angle greater than 0o  wherein the first angle Shinohara fig. 1.

    PNG
    media_image6.png
    503
    423
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art to select a known ACF and use it for its intended purpose in the device of Bae.  Simply selecting the ACF having the claimed array pattern (i.e. A triangular lattice arrangement of conductive particles may be described as having imaginary quadrangles such as a rhombus/diamond/kite/etc pattern) and using it with pads with the claimed shape will result in the same shapes, imaginary lines and relative arrangements one of ordinary skill in the art to identify the 

    PNG
    media_image1.png
    1030
    1338
    media_image1.png
    Greyscale


	None the less Shinohar et al. figure 4 and paragraph 34 teach the claimed orientation relative to at least the best understood first pad (i.e. central rectangular pad). The claimed orientation is directly to the angle alpha shown in fig. 1 of Shinohar.  Angle 
 
    PNG
    media_image7.png
    383
    570
    media_image7.png
    Greyscale

As clearly shown in Shinohara the same relative orientation angle is identified and measured from the y-axis in the same manner as best understood from the Applicant’s own written description and figures. Shinohara teaches orientation that achieve the claimed orientation angles in table 1 reproduced below, 

    PNG
    media_image8.png
    235
    482
    media_image8.png
    Greyscale


Simply substituting the ACF film of Shinohara with the ACF film of Bae and selecting the orientation of alpha at 5 degrees as demonstrated as an example will result in the claimed orientation as claimed of wherein the first pad is oriented with respect to the anisotropic conductive film such that the lateral side of the first pad form a particular angle with respect to the second diagonal line of the anisotropic conductive film, wherein the particular angle is a sum of the first angle and the second angle, and wherein the particular angle is within a range of greater than 5 to 35 or less (Shinora Fig. 1 and table 1).

 
Regarding claim 2, Bae in view of Shinohara disclose a display device of claim 1, wherein, the first angle is in a range of 
greater than 5.degree.  to 20.degree.  or less, and the second angle is 
15.degree.  or less (See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 
Regarding claim 3, Bae in view of Shinohara disclose a display device of claim 2, wherein no sides of the imaginary quadrilateral are parallel to the lateral side of the first pad (See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 
	Regarding claim 4, Bae in view of Shinohara disclose a display device of claim 2, wherein: the imaginary quadrilateral is a rhombus;  and a length of a side of the rhombus is substantially as long as the length of the first diagonal line (See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 

 	Regarding claim 5, Bae in view of Shinohara disclose a display device of claim 4, wherein a sum of the first angle and the 
second angle is less than 30.degree(See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 

 
Regarding claim 6, Bae in view of Shinohara disclose a display device of claim 1, wherein: the first pad has a parallelogram 
shape having a height greater than a length of a base;  the base of the first 
pad is parallel to an X axis that is parallel to the first direction;  and the 
(See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 

 
Regarding claim 7, Bae in view of Shinohara disclose a display device of claim 1, wherein: the first pad includes a plurality 
of first pads arranged along the first direction;  and the particular angle of each of the plurality of first pads increases toward an edge of 
the display panel in the first direction(See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 

 
Regarding claim 8, Bae in view of Shinohara disclose a display device of claim 1, wherein: the pad portion further includes a 
second pad of which a lateral side and the Y axis form a third angle which is 
an acute angle;  and the second pad is symmetrical to the first pad on the 
basis of the Y axis (See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 

 
Regarding claim 9, Bae in view of Shinohara disclose a display device of claim 8, wherein: the second pad includes a plurality 
second pads arranged along the first direction;  and the third angle increases toward an edge of the display 
panel in an X-axis direction(See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 

Regarding claim 10, Bae in view of Shinohara disclose a display device of claim 8, wherein the pad portion further includes a reference pad which is disposed between the first pad and the second pad and has a lateral side substantially parallel to the Y axis (See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae). 
 

 Claim 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2014/0321088 A1) in view of Shinohara (US 2016/0270225 A1) in view of Sato (US 2011/0248909 A1).

Regarding claim 11, Bae in view of Shinohara disclose a display device of claim 1 includes a OLED display (BAE ¶45), however are silent upon the generic components such that the display panel includes a data line which is disposed in the display region and extends in the second direction, a transistor connected to the data line, and an (Note: for quick referece see ¶14 generically reciting the data lines and transistors and ¶101 describing the ACF of figure 1).    
 
Regarding claim 12, Bae in view of Shinohara in view of Sato disclose a display device of claim 1, wherein the circuit substrate includes a connection electrode at least partially overlapping the first pad and the circuit substrate is electrically connected to the first pad through the plurality of conductive particles (Bae figs. 1-8B, Shinohara, and Sato Fig. 1 – Note all cited references teach and disclose the generic structure, operation and function of a ACF which is to provide a adhesive electric connection in the thickness direction of a ACF by means of conductive particles located in a adhesive film.)  
 
Regarding claim 13, Bae in view of Shinohara in view of Sato disclose a display device of claim 12, wherein a lateral side of the connection 
electrode and the Y axis form the first angle (See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae).
 
Regarding claim 14, Bae in view of Shinohara in view of Sato disclose a display device of claim 13, wherein: the connection electrode has a 

of the connection electrode is parallel to an X axis that is the first direction;  and the height of the connection electrode is a length in the second direction (See regarding claim 1 – The claim is a result of using the ACF of Shinohara in the device of Bae).
 
Regarding claim 15, Bae in view of Shinohara in view of Sato disclose a display device of claim 13, however are silent upon wherein: the first pad includes a pad concave portion;  the connection electrode includes an electrode concave portion at least partially overlapping the pad concave portion;  and the 
conductive particles are disposed between the pad concave portion and the 
electrode concave portion.  As disclosed in the Applicant’s own written description, this feature of a “concave portion” is however understood to be merely a result of pressing the conductive particle between the two pads when making the electrical connection.  The cited references all press together, sandwiching conductive particles between pads, thus will be expected to have the described concave portion, even if not disclosed or unaware of the feature, as it is merely a recognized result of the process of the connection process using a ACF.
 
Regarding claim 16, Bae in view of Shinohara in view of Sato disclose a display device of claim 1, wherein the circuit substrate is a flexible 
printed circuit board (Bae figs. 1-8B, and Sato Fig. 1  
 
Regarding claim 17, Bae in view of Shinohara in view of Sato disclose a display device, comprising:  a display device, comprising: a display substrate including a display region and a pad region disposed in a periphery of the display region, wherein the display substrate further includes a pad disposed in the pad region, wherein the display panel further includes short side extending in a first direction and a lone side extending in a second direction intersecting the first direction; and a circuit substrate electrically connected to the pad, wherein a lateral side of the pad and a Y axis that runs along the second direction form a first angle greater than 0 and the pad includes a plurality of pad concave portions, an anisotropic conductive film which is disposed between the pad and to circuit substrate and includes a plurality of conductive particles which electrically connects the circuit substrate to the pad,   wherein the circuit substrate includes a connection electrode portion, the connection electrode portion including a connection electrode overlapping the pad, the connection electrode including a plurality of electrode concave portions at least partially overlapping the plurality of pad concave portions, wherein the plurality of conductive particles are disposed between the pad concave portion and the electrode concave portion. wherein some of the plurality of pad concave portions are disposed at vertices of a quadrilateral having a length of a first diagonal line shorter than a length of a second diagonal line, wherein the second diagonal line and the Y axis form a second angle greater than O', wherein the first angle and the second angle are acute angles, and wherein the first angle is greater than the second angle and wherein a sum of the first angle and the second angle is within a range of greater than 5 to 35 or less  (See regarding claims 1 and 15 – The claim is a result of using the ACF of Shinohara in the device of Bae).

 
Regarding claim 18, Bae in view of Shinohara in view of Sato disclose a display device of claim 17, wherein the first angle is in a range of greater than 5.degree.  to 20.degree.  or less, and the second angle is in a range of greater than 0.degree.  to less than 15.degree (See regarding claims 1 and 15 – The claim is a result of using the ACF of Shinohara in the device of Bae).
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JARRETT J. STARK
Primary Examiner
Art Unit 2823



11/16/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822